MEMORANDUM OF DECISION.
Terrence Garrity entered a conditional plea of guilty under M.R.Crim.P. 11(a)(2) in the Superior Court (York County; Bro-drick, J.) and now appeals the District Court’s denial (Biddeford; Janelle, J.) of his motion to suppress. We affirm. The police officer who stopped Garrity on suspicion of operating under the influence had, from his own observations and a toll booth exit report, specific and articulable facts sufficient to conclude that a temporary stop was warranted to investigate further. State v. Griffin, 459 A.2d 1086, 1089 (Me.1983); State v. Peaslee, 526 A.2d 1392 (Me.1987).
*1390The entry is:
JUDGMENT AFFIRMED.
All concurring.